 Exhibit 10.5

 

EXECUTION COPY

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 23rd day of May, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Wilmington
Trust, National Association, a national banking association, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” or
the “Assignee”) under a Pooling and Servicing Agreement dated as of May 1, 2013
(the “Pooling and Servicing Agreement”), and WJ Bradley Mortgage Capital, LLC, a
Delaware corporation (“WJ Bradley”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of July 1, 2012, between
Assignor and WJ Bradley (the “Purchase Agreement”) as modified or supplemented
by this Agreement. Unless otherwise specified herein, capitalized terms used
herein but not defined shall have the meanings ascribed to them in the Purchase
Agreement. Assignor will sell the Mortgage Loans to Depositor pursuant to a
Mortgage Loan Purchase and Sale Agreement dated the date hereof, and Depositor
will sell the Mortgage Loans to Assignee pursuant to the Pooling and Servicing
Agreement.

 

Assignment

 

1.            Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by WJ Bradley pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.            Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by WJ Bradley pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.            WJ Bradley hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.            Assignor warrants and represents to, and covenants with,
Depositor, Assignee and WJ Bradley as of the date hereof that:

 

(a)        Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

 

 

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
WJ Bradley with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.            Depositor warrants and represents to, and covenants with,
Assignor, Assignee and WJ Bradley that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.            Assignee warrants and represents to, and covenants with, Assignor,
Depositor and WJ Bradley that as of the date hereof:

 

(a)          Wilmington Trust, National Association, in its individual capacity
is a national banking association duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

3

 

 

7.            WJ Bradley warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          WJ Bradley is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to perform its obligations under the Purchase Agreement;

 

(c)          WJ Bradley has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of WJ Bradley’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of WJ Bradley’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which WJ Bradley is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which WJ Bradley or its property is subject. The
execution, delivery and performance by WJ Bradley of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of WJ Bradley. This
Agreement has been duly executed and delivered by WJ Bradley and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of WJ Bradley
enforceable against WJ Bradley in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by WJ Bradley in connection with the execution, delivery or performance
by WJ Bradley of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated WJ Bradley Representations and Warranties

 

8.            Pursuant to Section 32(d) of the Purchase Agreement, WJ Bradley
hereby restates to Depositor and Assignee, as if fully set forth herein, as of
the related Closing Date, the representations and warranties set forth in
Subsection 7.01 of the Purchase Agreement, and, as of the date hereof, the
representations and warranties set forth in Subsection 7.02 of the Purchase
Agreement.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
the immediately preceding paragraph as of the related Closing Date or the date
hereof, as the case may be, Assignee shall be entitled to all the remedies under
the Purchase Agreement, including, without limitation, the right to compel WJ
Bradley to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase
Agreement, subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.            From and after the date hereof, subject to Section 10 below, WJ
Bradley shall recognize Assignee as owner of the Mortgage Loans and will perform
its obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and WJ Bradley had entered into a separate purchase agreement for
the purchase of the Mortgage Loans in the form of the Purchase Agreement, the
terms of which are incorporated herein by reference, as amended by this
Agreement. 

 

Enforcement of Rights

 

10.          (a)          Controlling Holder Rights. WJ Bradley agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder (as defined in the
Pooling and Servicing Agreement) pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will exercise all of
Assignee’s rights as Purchaser under the following section of the Purchase
Agreement:

 

Purchase Agreement:

 

Section or Subsection Matter     7.03, other than 7.03(c) Repurchase and
Substitution

 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.          The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Business Day” and “Repurchase Price” set forth
in Section 1 of the Purchase Agreement shall be deleted and replaced in their
entirety as follows:

 

5

 

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.         

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.          All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)In the case of WJ Bradley,

 

WJ Bradley Mortgage Capital LLC

6465 Greenwood Plaza Blvd Suite 500

Centennial, CO 80111

Attention: Karin Good

Phone: (720) 250-9836

 

with a copy to

6

 

 

General Counsel at the same address

  

(b)In the case of Assignee,

 

Wilmington Trust, National Association

1100 North Market Street

Rodney Square North

Wilmington, DE 19890

Attention: Dorri Costello

 

(c)In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-7

 

7

 

 

(f)In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.           This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.           No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.           This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or WJ Bradley may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
WJ Bradley, respectively, hereunder.

 

16.           This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by WJ Bradley pursuant
to the Purchase Agreement to the extent of the Mortgage Loans by Assignor to
Depositor and by Depositor to Assignee, and the termination of the Purchase
Agreement.

 

17.           This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.          The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. WJ Bradley hereby consents to such
exercise and enforcement.

 

8

 

 

19.          It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Wilmington Trust, National Association (“Wilmington
Trust”) not in its individual capacity but solely as Trustee on behalf of the
trust created by the Pooling and Servicing Agreement referred to herein (the
“Trust”) in the exercise of the powers and authority conferred upon and vested
in it, and as directed in the Pooling and Servicing Agreement, (ii) each of the
undertakings and agreements herein made on behalf of the Assignee is made and
intended not as a personal undertaking or agreement of or by Wilmington Trust
but is made and intended for purposes of binding only the Trust, (iii) nothing
herein contained shall be construed as creating any liability on the part of
Wilmington Trust, individually or personally, to perform any covenant either
express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Wilmington Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Assignor
under the Purchase Agreement, as modified or supplemented by this Agreement
(such indebtedness, expenses and other amounts being payable solely from and to
the extent of funds of the Trust) or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

20.          Master Servicer. WJ Bradley hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of WJ Bradley hereunder
and under the Purchase Agreement and the right to exercise the remedies of the
Purchaser hereunder and under the Purchase Agreement.

 

WJ Bradley shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #46446300, Sequoia Mortgage Trust 2013-7 Distribution Account

 

21.          WJ Bradley acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, WJ Bradley shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

9

 

 

22.           Rule 17g-5 Compliance. WJ Bradley hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-7” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
WJ Bradley in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. WJ Bradley shall have no liability for (i)
the Rule 17g-5 Information Provider’s failure to post information provided by it
in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 22 prohibit or restrict oral or
written communications, or providing information, between WJ Bradley, on the one
hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i) such
Rating Agency’s or NRSRO’s review of the ratings it assigns to WJ Bradley or
(ii) such Rating Agency’s or NRSRO’s evaluation of WJ Bradley’s operations in
general; provided, however, that WJ Bradley shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION
CORPORATION   Assignor           By:                   Name:     Title:        
  SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor           By:     Name:    
Title:           Wilmington Trust, National
Association,    not in its individual capacity but solely as Trustee,   Assignee
          By:     Name:     Title:           WJ BRADLEY MORTGAGE CAPITAL LLC    
    By:          Name:     Title:  

 

Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
  By:               Name:     Title:    

 

Signature Page – Assignment of Representations and Warranties – WJ Bradley (SEMT
2013-7)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



  1 2 3 4 5 6 7 8 9 10 11   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator Loan Purpose 1 1000383 0.002500
    WJ Bradley   10000011389 1 1 0 7 2 1000383 0.002500     WJ Bradley  
10000011337 1 1 0 7 3 1000383 0.002500     WJ Bradley   10000011258 1 1 0 6 4
1000383 0.002500     WJ Bradley   10000011154 1 1 0 7 5 1000383 0.002500     WJ
Bradley   10000011060 1 1 0 7 6 1000383 0.002500     WJ Bradley   10000011053 1
1 0 9 7 1000383 0.002500     WJ Bradley   10000010691 1 1 0 9 8 1000383 0.002500
    WJ Bradley   10000010608 1 1 0 9 9 1000383 0.002500     WJ Bradley  
10000010432 1 1 0 9 10 1000383 0.002500     WJ Bradley   10000010385 1 1 0 7 11
1000383 0.002500     WJ Bradley   10000010362 1 1 0 9 12 1000383 0.002500     WJ
Bradley   10000010350 1 1 0 9 13 1000383 0.002500     WJ Bradley   10000010349 1
1 0 9 14 1000383 0.002500     WJ Bradley   10000010185 1 1 0 9 15 1000383
0.002500     WJ Bradley   10000010180 1 1 0 9 16 1000383 0.002500     WJ Bradley
  10000010159 1 1 0 3 17 1000383 0.002500     WJ Bradley   10000010054 1 1 0 3
18 1000383 0.002500     WJ Bradley   10000010047 1 1 0 9 19 1000383 0.002500    
WJ Bradley   10000009716 1 1 0 9 20 1000383 0.002500     WJ Bradley  
10000009675 1 1 0 7 21 1000383 0.002500     WJ Bradley   10000009645 1 1 0 9 22
1000383 0.002500     WJ Bradley   10000009644 1 1 0 9 23 1000383 0.002500     WJ
Bradley   10000009612 1 1 0 9 24 1000383 0.002500     WJ Bradley   10000009579 1
1 0 7 25 1000383 0.002500     WJ Bradley   10000009555 1 1 0 9 26 1000383
0.002500     WJ Bradley   10000009458 1 1 0 9 27 1000383 0.002500     WJ Bradley
  10000009412 1 1 0 9 28 1000383 0.002500     WJ Bradley   10000009296 1 1 0 9
29 1000383 0.002500     WJ Bradley   10000009072 1 1 0 9 30 1000383 0.002500    
WJ Bradley   10000009038 1 1 0 3 31 1000383 0.002500     WJ Bradley  
10000008735 1 1 0 9 32 1000383 0.002500     WJ Bradley   10000008154 1 1 0 9 33
1000383 0.002500     WJ Bradley   10000005625 1 1 0 3

 

  12 13 14 15 16 17 18 19 20 21   Cash Out Amount Total Origination and Discount
Points Covered/High Cost Loan Indicator Relocation Loan Indicator Broker
Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) 1           1 4 0     2           1 4 0     3           1 0 0     4    
      1 0 0     5           1 4 0     6           1 0 0     7           1 0 0  
  8           1 0 0     9           1 4 0     10           1 0 0     11        
  1 0 0     12           1 0 0     13           1 4 0     14           1 0 0    
15           1 0 0     16           1 0 0     17           1 0 0     18        
  1 0 0     19           1 0 0     20           1 0 0     21           1 0 0    
22           1 4 0     23           1 4 0     24           1 0 0     25        
  1 4 0     26           1 0 0     27           1 0 0     28           1 0 0    
29           1 0 0     30           1 4 0     31           1 0 0     32        
  1 0 0     33           1 4 0    

 

  22 23 24 25 26 27 28 29 30 31   Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator 1   0.00   20130328 840000.00 0.038750 360 360 20130501 1 2   0.00  
20130401 700000.00 0.038750 360 360 20130501 1 3   0.00   20130326 878000.00
0.038750 360 360 20130501 1 4   0.00   20130402 629250.00 0.041250 360 360
20130501 1 5   0.00   20130325 738750.00 0.037500 360 360 20130501 1 6   0.00  
20130322 540000.00 0.036250 360 360 20130501 1 7   100400.00   20130402
665000.00 0.038750 360 360 20130601 1 8   250000.00   20130319 643059.00
0.038750 360 360 20130501 1 9   0.00   20130322 689000.00 0.038750 360 360
20130501 1 10   0.00   20130322 1500000.00 0.038750 360 360 20130501 1 11  
183500.00   20130402 692500.00 0.038750 360 360 20130601 1 12   0.00   20130402
887000.00 0.037500 360 360 20130601 1 13   0.00   20130315 542000.00 0.038750
360 360 20130501 1 14   0.00   20130326 762000.00 0.040000 360 360 20130501 1 15
  0.00   20130327 880000.00 0.036250 360 360 20130501 1 16   0.00   20130319
660000.00 0.037500 360 360 20130501 1 17   200000.00   20130306 760000.00
0.038750 360 360 20130501 1 18   0.00   20130325 663000.00 0.037500 360 360
20130501 1 19   0.00   20130306 1160000.00 0.040000 360 360 20130501 1 20   0.00
  20130308 800000.00 0.037500 360 360 20130501 1 21   0.00   20130321 634000.00
0.038750 360 360 20130501 1 22   0.00   20130308 614000.00 0.038750 360 360
20130501 1 23   0.00   20130304 514000.00 0.038750 360 360 20130501 1 24   0.00
  20130321 672000.00 0.038750 360 360 20130501 1 25   0.00   20130322 648000.00
0.042500 360 360 20130501 1 26   94000.00   20130326 686000.00 0.040000 360 360
20130501 1 27   250000.00   20130329 695000.00 0.038750 360 360 20130501 1 28  
0.00   20130315 759300.00 0.038750 360 360 20130501 1 29   0.00   20130320
1026000.00 0.038750 360 360 20130501 1 30   0.00   20130318 812500.00 0.038750
360 360 20130501 1 31   0.00   20130322 601500.00 0.037500 360 360 20130501 1 32
  0.00   20130301 700000.00 0.041250 360 360 20130501 1 33   0.00   20130321
895000.00 0.037500 360 360 20130501 1

 

  32 33 34 35 36 37 38 39 40 41   Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days 1 0 0   838762.51 0.038750 3949.99 20130401 0 0   2 0 0   698968.76
0.038750 3291.66 20130401 0 0   3 0 0   876706.53 0.038750 4128.68 20130401 0 0
  4 0 0   628363.39 0.041250 3049.66 20130401 0 0   5 0 0   737637.32 0.037500
3421.27 20130401 0 0   6 0 0   539168.57 0.036250 2462.68 20130401 0 0   7 0 0  
665000.00 0.038750 3127.08 20130401 0 0   8 0 0   642111.64 0.038750 3023.90
20130401 0 0   9 0 0   687984.97 0.038750 3239.93 20130401 0 0   10 0 0  
1497790.19 0.038750 7053.56 20130401 0 0   11 0 0   692500.00 0.038750 3256.39
20130401 0 0   12 0 0   887000.00 0.037500 4107.84 20130401 0 0   13 0 0  
541201.53 0.038750 2548.68 20130401 0 0   14 0 0   760902.10 0.040000 3637.90
20130401 0 0   15 0 0   878645.08 0.036250 4013.25 20130401 0 0   16 0 0  
659005.94 0.037500 3056.56 20130401 0 0   17 0 0   758880.37 0.038750 3573.80
20130401 0 0   18 0 0   662001.42 0.037500 3070.46 20130401 0 0   19 0 0  
1158328.65 0.040000 5538.02 20130401 0 0   20 0 0   798795.08 0.037500 3704.92
20130401 0 0   21 0 0   633065.99 0.038750 2981.30 20130401 0 0   22 0 0  
613095.45 0.038750 2887.26 20130401 0 0   23 0 0   513242.77 0.038750 2417.02
20130401 0 0   24 0 0   671010.01 0.038750 3159.99 20130401 0 0   25 0 0  
647107.23 0.042500 3187.77 20130401 0 0   26 0 0   685011.60 0.040000 3275.07
20130401 0 0   27 0 0   693976.12 0.038750 3268.15 20130401 0 0   28 0 0  
758181.40 0.038750 3570.51 20130401 0 0   29 0 0   1024488.50 0.038750 4824.63
20130401 0 0   30 0 0   811303.02 0.038750 3820.68 20130401 0 0   31 0 0  
600594.05 0.037500 2785.64 20130401 0 0   32 0 0   699013.70 0.041250 3392.55
20130401 0 0   33 0 0   893652.00 0.037500 4144.88 20130401 0 0  

 

  42 43 44 45 46 47 48 49 50 51   Gross Margin ARM Round Flag ARM Round Factor
Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) 1                     2                     3                    
4                     5                     6                     7            
        8                     9                     10                     11  
                  12                     13                     14              
      15                     16                     17                     18  
                  19                     20                     21              
      22                     23                     24                     25  
                  26                     27                     28              
      29                     30                     31                     32  
                  33                    

 

  52 53 54 55 56 57 58 59 60 61   Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period 1                     2                     3                     4
                    5                     6                     7              
      8                     9                     10                     11    
                12                     13                     14                
    15                     16                     17                     18    
                19                     20                     21                
    22                     23                     24                     25    
                26                     27                     28                
    29                     30                     31                     32    
                33                    

 

  62 63 64 65 66 67 68 69 70 71   Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties 1             0   45 2 2             0   498 2 3             0   485
1 4             0   437 3 5             0   344 2 6             0   78 1 7      
      0   506 2 8             0   442 1 9             0   577 1 10             0
  210 2 11             0   495 1 12             0   578 1 13             0   374
1 14             0   564 2 15             0   6 2 16             0   355 1 17  
          0   467 2 18             0   527 3 19             0   84 1 20        
    0   521 1 21             0   265 1 22             0   515 1 23             0
  264 2 24             0   173 1 25             0   482 2 26             0   489
1 27             0   342 1 28             0   149 1 29             0   418 2 30
            0   192 4 31             0   551 1 32             0   28 1 33      
      0   535 2

 

  72 73 74 75 76 77 78 79 80 81   Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian 1   0   9.5 20.5 0 1       2   0   6.75   0 1       3   0   26  
0 1       4   0   14 15.25 0 1       5   0   0.75   0 1       6   0   19   7 1  
    7   1   15   14 1       8   1   10   13 1       9   0   8.25 23.5 9.5 1    
  10   1   23   0 1       11   0   10   12 1       12   0   7.5   2 1       13  
1   10.25   3.5 1       14   0   15.5 12.75 8 1       15   0   14 14 4 1      
16   0   0   16 1       17   0   11 29 18 1       18   1   6.75   2 1       19  
0   13   5 1       20   0   18.75 3 0 1       21   0   4.25   10 1       22   0
  0   24 1       23   1   12 15 8 1       24   0   7 0 0 1       25   0   1.25
16 13 1       26   0   6 1 9 1       27   0   1.75   2.75 1       28   0   11 0
12 1       29   0   0 23 2 1       30   0   4.5 5.75 1 1       31   1   24 48 31
1       32   0   6 2.75 9 1       33   1   11   8 1      

 

  82 83 84 85 86 87 88 89 90 91   Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower 1         765           2         804           3         718          
4         787           5         779           6         774           7      
  803           8         754           9         744           10         739  
        11         779           12         777           13         776        
  14         803           15         784           16         768           17
        743           18         796           19         753           20      
  722           21         767           22         750           23         763
          24         759           25         720           26         801      
    27         768           28         735           29         713          
30         745           31         798           32         768           33  
      776          

 

  92 93 94 95 96 97 98 99 100 101   Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure Primary Borrower
Wage Income 1             000000000000     4905.25 2             000000000000  
  15794.48 3             000000000000     7999.01 4             000000000000    
7687.00 5             000000000000     14000.00 6             000000000000    
12500.00 7             000000000000     36448.79 8             000000000000    
58786.25 9             000000000000     14166.66 10             000000000000    
41635.40 11             000000000000     14567.77 12             000000000000  
  18333.33 13             000000000000     8903.57 14             000000000000  
  24200.00 15             000000000000     28165.30 16             000000000000
    9784.04 17             000000000000     14333.34 18             000000000000
    21941.92 19             000000000000     27767.13 20            
000000000000     14629.62 21             000000000000     10810.54 22          
  000000000000     10147.00 23             000000000000     7704.59 24          
  000000000000     10311.51 25             000000000000     10416.67 26        
    000000000000     10658.35 27             000000000000     8333.33 28        
    000000000000     42019.24 29             000000000000     0.00 30          
  000000000000     16575.87 31             000000000000     779.83 32          
  000000000000     6250.00 33             000000000000     36800.00

 

  102 103 104 105 106 107 108 109 110 111   Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification 1 5305.74 0.00 3600.00 10210.99 13810.99 1 5   3   2   0.00  
15794.48 15794.48 1 5   3   3   11585.94   7999.01 19584.95 1 5   3   4 21560.36
0.00 0.00 29247.36 29247.36 1 5   3   5 0.00 0.00 0.00 14000.00 14000.00 1 5   3
  6   0.00   12500.00 12500.00 1 5   3   7 0.00 0.00 0.00 36448.79 36448.79 1 5
  3   8   0.00   58786.25 58786.25 1 5   3   9 26000.00 0.00 0.00 40166.66
40166.66 1 5   3   10   0.00   41635.40 41635.40 1 5   3   11 0.00 0.00 0.00
14567.77 14567.77 1 5   3   12 0.00 0.00 0.00 18333.33 18333.33 1 5   3   13
0.00 4592.95 0.00 8903.57 13496.52 1 5   3   14 25096.93 0.00 0.00 49296.93
49296.93 1 5   3   15 4710.14 5601.17 0.00 32875.44 38476.61 1 5   3   16   0.00
  9784.04 9784.04 1 5   3   17 14416.67 0.00 0.00 28750.01 28750.01 1 5   3   18
0.00 0.00 0.00 21941.92 21941.92 1 5   3   19 0.00 0.00 0.00 27767.13 27767.13 1
5   3   20 0.00 0.00 0.00 14629.62 14629.62 1 5   3   21   0.00   10810.54
10810.54 1 5   3   22   0.00   10147.00 10147.00 1 5   3   23 1842.73 0.00 0.00
9547.32 9547.32 1 5   3   24 8406.66 0.00 0.00 18718.17 18718.17 1 5   3   25
4467.39 0.00 0.00 14884.06 14884.06 1 5   3   26 5000.00 0.00 0.00 15658.35
15658.35 1 5   3   27   13122.91   8333.33 21456.24 1 5   3   28 0.00 0.00 0.00
42019.24 42019.24 1 5   3   29 26700.84 0.00 6949.75 26700.84 33650.59 1 5   3  
30 9199.97 0.00 0.00 25775.84 25775.84 1 5   3   31 8940.83 0.00 0.00 9720.66
9720.66 1 5   3   32 0.00 21668.02 0.00 6250.00 27918.02 1 5   3   33 0.00 0.00
0.00 36800.00 36800.00 1 5   3  

 

  112 113 114 115 116 117 118 119 120 121   Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State 1 4   164471.13 5967.65 0.432094     100.000000 NEWPORT BEACH
CA 2 4   387101.80 6791.59 0.429998     100.000000 REDWOOD CITY CA 3 4  
1138059.25 8237.61 0.420609     100.000000 NEWPORT BEACH CA 4 4   101359.08
11701.40 0.400084     100.000000 MAMMOTH LAKES CA 5 4   86132.74 4965.69
0.354692     100.000000 SAN DIEGO CA 6 4   266219.18 3766.96 0.301357       SAN
FRANCISCO CA 7 4   121916.71 7266.58 0.199364       TORRANCE CA 8 4   414457.79
6356.15 0.108123       NEWPORT BEACH CA 9 4   425815.41 6850.10 0.170542      
CARLSBAD CA 10 4   184312.49 17866.37 0.429115     100.000000 LOS GATOS CA 11 4
  482120.38 5057.42 0.347165       SAN MATEO CA 12 4   56292.03 6749.98 0.368181
      MANHATTAN BEACH CA 13 4   69136.84 3158.37 0.234014       WASHINGTON UT 14
4   121538.09 7447.93 0.151083       SAN DIEGO CA 15 4   292202.90 4945.36
0.128529       COLORADO SPRINGS CO 16 4   222782.63 4349.80 0.444581      
MALIBU CA 17 4   1083557.61 8960.11 0.311656       ORANGE CA 18 4   125119.34
8258.04 0.376359       PLAYA DEL REY CA 19 4   280764.63 7589.26 0.273318      
MANHATTAN BEACH CA 20 4   93556.51 6567.25 0.448901     100.000000 REDONDO BEACH
CA 21 4   45582.51 4419.67 0.408830       SAN DIEGO CA 22 4   31645.72 4440.56
0.437623       LOS GATOS CA 23 4   67994.29 3295.81 0.345208       CHANDLER AZ
24 4   68529.83 4960.95 0.265034     100.000000 SAN DIEGO CA 25 4   40980.18
5039.24 0.338566       SAN JOSE CA 26 4   37460.08 6464.10 0.412821      
REDONDO BEACH CA 27 4   124865.03 6932.15 0.323083       CORONA DEL MAR CA 28 4
  254323.31 6419.70 0.152780       POWAY CA 29 4   225484.71 11722.72 0.348366  
    SACRAMENTO CA 30 4   87688.20 11386.30 0.441743       HENDERSON NV 31 4  
65820.27 3425.11 0.352354       PALO ALTO CA 32 4   531246.64 4663.68 0.167049  
    CORONADO CA 33 4   105971.60 8222.22 0.223430       HALF MOON BAY CA

 

  122 123 124 125 126 127 128 129 130 131   Postal Code Property Type Occupancy
Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 1 92660 1 1 1200000.00 1200000.00 3 20130318       2 94062 1 1
1000000.00 1000000.00 3 20130315       3 92663 7 1 1778000.00 1780000.00 3
20130315       4 93546 1 2 839000.00 839000.00 3 20130313       5 92131 7 1
985000.00 985000.00 3 20130305       6 94116 1 1   1050000.00 3 20130313       7
90505 1 1   1100000.00 3 20130307       8 92660 7 1   1550000.00 3 20130307    
  9 92008 1 1   1125000.00 3 20130221       10 95032 1 1 2001000.00 2000000.00 3
20130227       11 94402 1 1   1580000.00 3 20130306       12 90266 1 1  
1300000.00 3 20130308       13 84780 1 1   735000.00 3 20130211       14 92130 7
1   1050000.00 3 20130301       15 80908 7 1   1100000.00 3 20130312       16
90265 1 1   1500000.00 3 20130304       17 92869 7 1   1600000.00 3 20130208    
  18 90293 1 1   1125000.00 3 20130301       19 90266 1 1   1772000.00 3
20130218       20 90277 1 1 1000000.00 1000000.00 3 20130220       21 92130 7 1
  925000.00 3 20130223       22 95030 1 1   1100000.00 3 20130221       23 85248
7 1   825000.00 3 20130215       24 92120 1 1 840000.00 850000.00 3 20130225    
  25 95125 1 1   810000.00 3 20130208       26 90277 1 1   1200000.00 3 20130221
      27 92625 7 1   1755000.00 3 20130219       28 92064 7 1   1235000.00 3
20130220       29 95864 7 1   1560000.00 3 20130201       30 89052 7 1  
1250000.00 3 20130112       31 94303 1 1   1675000.00 3 20130218       32 92118
7 1   875000.00 3 20130128       33 94019 1 1   1700000.00 3 20121201      

 

  132 133 134 135 136 137 138 139 140 141   Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? 1         0.700000 0.700000 0 0 0   2         0.700000 0.700000 0
0 0   3         0.493800 0.493800 0 0 0   4         0.750000 0.750000 0 0 0   5
        0.750000 0.750000 0 0 0   6         0.514200 0.514200 0 0 0   7        
0.695800 0.604500 0 0 0   8         0.576100 0.414800 0 0 0   9         0.612400
0.612400 0 0 0   10         0.750000 0.750000 0 0 0   11         0.554400
0.438200 0 0 0   12         0.682300 0.682300 0 0 0   13         0.737400
0.737400 0 0 0   14         0.725700 0.725700 0 0 0   15         0.800000
0.800000 0 0 0   16         0.440000 0.440000 0 0 0   17         0.600000
0.475000 0 0 0   18         0.589300 0.589300 0 0 0   19         0.654600
0.654600 0 0 0   20         0.800000 0.800000 0 0 0   21         0.685400
0.685400 0 0 0   22         0.558100 0.558100 0 0 0   23         0.623000
0.623000 0 0 0   24         0.800000 0.800000 0 0 0   25         0.800000
0.800000 0 0 0   26         0.650000 0.571600 0 0 0   27         0.538400
0.396000 0 0 0   28         0.614800 0.614800 0 0 0   29         0.657600
0.657600 0 0 0   30         0.650000 0.650000 0 0 0   31         0.359100
0.359100 0 0 0   32         0.800000 0.800000 0 0 0   33         0.526400
0.526400 0 0 0  

 

  142 143 144 145 146 147 148 149 150 151   Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment 1                     2                     3                     4    
                5                     6                     7                  
  8                     9                     10                     11        
            12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                    

 

  152 153 154 155 156 157 158 159 160 161   Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry 1                 25 25 2                 6.75   3          
      26   4                 22 26 5                 5   6                 19  
7                 18   8                 19   9                 15 25 10        
        23   11                 24   12                 8   13                
17   14                 15.5 14 15                 30 14 16                 0  
17                 27 29 18                 28   19                 14   20    
            25 10 21                 13   22                 0   23            
    12 15 24                 7 4.5 25                 20 16 26                
30 25 27                 19   28                 11 0 29                 0 23 30
                19 5.75 31                 24 48 32                 6 10 33    
            28  

 

  162 163 164 165 166 167 168 169 170 171 172   Junior Mortgage Drawn Amount
Maturity Date Primary Borrower Wage Income (Salary) Primary Borrower Wage Income
(Bonus) Primary Borrower Wage Income (Commission) Co-Borrower Wage Income
(Salary) Co-Borrower Wage Income (Bonus) Co-Borrower Wage Income (Commission)
Originator Doc Code RWT Income Verification RWT Asset Verification 1 0 20430401
4905.25 0 0 5305.74 0 0 Full Two Years Two Months 2 0 20430401 15794.48 0 0 0 0
0 Full Two Years Two Months 3 0 20430401 7999.01 0 9316.94 0 0 0 Full Two Years
Two Months 4 0 20430401 7687 0 0 21560.36 0 0 Full Two Years Two Months 5 0
20430401 14000 0 0 0 0 0 Full Two Years Two Months 6 0 20430401 12500 0 0 0 0 0
Full Two Years Two Months 7 35103 20430501 36448.79 0 0 0 0 0 Full Two Years Two
Months 8 250000 20430401 58786.25 0 0 0 0 0 Full Two Years Two Months 9 0
20430401 14166.66 0 0 26000 0 0 Full Two Years Two Months 10 0 20430401 41635.4
0 0 0 0 0 Full Two Years Two Months 11 171517 20430501 14567.77 0 0 0 0 0 Full
Two Years Two Months 12 0 20430501 18333.33 0 0 0 0 0 Full Two Years Two Months
13 0 20430401 8903.57 0 0 0 0 0 Full Two Years Two Months 14 0 20430401 24200 0
0 25096.93 0 0 Full Two Years Two Months 15 0 20430401 28165.3 0 0 4710.14 0 0
Full Two Years Two Months 16 0 20430401 9784.04 0 0 0 0 0 Full Two Years Two
Months 17 34086 20430401 14333.34 0 0 14416.67 0 0 Full Two Years Two Months 18
0 20430401 21941.92 0 0 0 0 0 Full Two Years Two Months 19 0 20430401 27767.13 0
0 0 0 0 Full Two Years Two Months 20 0 20430401 14629.62 0 0 0 0 0 Full Two
Years Two Months 21 0 20430401 10810.54 0 0 0 0 0 Full Two Years Two Months 22 0
20430401 10147 0 0 0 0 0 Full Two Years Two Months 23 0 20430401 7704.59 0 0
1842.73 0 0 Full Two Years Two Months 24 0 20430401 10311.51 0 0 8406.66 0 0
Full Two Years Two Months 25 0 20430401 10416.67 0 0 4467.39 0 0 Full Two Years
Two Months 26 94000 20430401 10658.35 0 0 5000 0 0 Full Two Years Two Months 27
223192 20430401 8333.33 0 13122.91 0 0 0 Full Two Years Two Months 28 0 20430401
42019.24 0 0 0 0 0 Full Two Years Two Months 29 0 20430401 0 0 0 26700.84
6949.75 0 Full Two Years Two Months 30 0 20430401 16575.87 0 0 9199.97 0 0 Full
Two Years Two Months 31 0 20430401 779.83 0 0 8940.83 0 0 Full Two Years Two
Months 32 0 20430401 6250 0 21668.02 0 0 0 Full Two Years Two Months 33 0
20430401 36800 0 0 0 0 0 Full Two Years Two Months

 



 

 

 

ATTACHMENT 2

 

See Exhibit 10.11

 

 